686 F.2d 264
SOUTHERN PACIFIC TRANSPORTATION COMPANY, Plaintiff-Appellant,v.COMMERCIAL METALS COMPANY, Defendant-Appellee.
No. 79-1843.
United States Court of Appeals,Fifth Circuit.*
Sept. 20, 1982.

Michael R. Johnson, Dallas, Tex., for plaintiff-appellant.
David M. Sudbury, Dallas, Tex., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Texas.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, POLITZ and HATCHETT, Circuit Judges.
PER CURIAM:


1
Pursuant to the judgment of the Supreme Court of the United States dated April 27, 1982, --- U.S. ----, 102 S.Ct. 1815, 72 L.Ed.2d 114, reversing this court's judgment, 641 F.2d 235, our judgment heretofore entered is vacated, and we remand this case to the district court with directions to enter judgment for the plaintiff, Southern Pacific Transportation Company.


2
SO ORDERED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980